Citation Nr: 1826521	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected herpes simplex prior to November 10, 2015, and greater than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal is from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that granted service connection for herpes zoster and assigned an initial noncompensable disability rating, effective as of February 23, 2011.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

In the October 2014 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran had indicated that she wished to be scheduled for a Board video conference hearing.  However, prior to the date of the scheduled hearing, in correspondence dated in August 2017, she withdrew her request for a hearing.

During the pendency of this appeal, by rating action dated in March 2017, the RO determined that the Veteran's service-connected herpes simplex (previously rated as herpes zoster) warranted an increased disability rating of 30 percent, effective as of November 10, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  



FINDINGS OF FACT

1.  Prior to November 10, 2015, the service-connected herpes simplex was not manifested by systemic therapy required for a total duration of six weeks or more, but not constantly, during the preceding 12-month period, nor did it cover 5 percent or more of her exposed area or whole body.

2.  From November 10, 2015, the service-connected herpes simplex was manifested by systemic therapy required for a total duration of six weeks or more, but not constantly, during the preceding 12-month period, nor did it cover more than 40 percent of her whole body or exposed areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the period prior to November 10, 2015, for service-connected herpes simplex have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7815 (2017).

2.  The criteria for a disability rating greater than 30 percent, from November 10, 2015, for service-connected herpes simplex have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7815 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in March 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in February 2012; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's herpes simplex is rated by analogy based on the criteria of Diagnostic Code 7815, which provides the rating criteria for bullous disorders, to include dermatitis herpetiformis.  Under this diagnostic code provision, when the disorder covers less than 5 percent of the entire body or exposed areas affected, and requiring no more than topical therapy during the past 12-month period warrants a noncompensable disability rating. 

Where the disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period a 10 percent disability rating is warranted.

Where the disability covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent disability rating is warranted.

Where the disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period,  a 60 percent disability rating is warranted. 

The disability may also be rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7815 (2017).

Prior to November 10, 2015

The Veteran's claim of entitlement to service connection was received in February 2011.  A VA outpatient treatment record dated in April 2009 shows that the Veteran had a past history of shingles.

A lay statement from the Veteran's spouse dated in April 2011 shows, in pertinent part, that the Veteran was said to get blisters on her left leg and lower back since 1991.  

Correspondence from the Veteran dated in April 2011 shows, in pertinent part, that she indicated that it appeared her immune system could not get rid of what was causing her skin to blister.  It would become inflamed on the skin, and then a cluster of blisters would appear.  She added that she had been given a topical steroid medication.  She described the affected areas included the upper left leg, the buttocks, and the thighs, all on the left side of the body, adding there would be residual scarring.

A VA examination report dated in May 2011 shows that the Veteran reported having episodic blisters on her left leg ever since service.  She described that several tiny blisters would appear on the left thigh area three or four times a year. She indicated that when in service, she had  been treated with a topical cream.  The lesions would not itch.  They were preceded by redness and some tiny bumps, which would become blister-like and eventually dry up after two or three weeks with no treatment.  There were no symptoms in between episodes.  She denied paresthesias, numbness, systemic symptoms, or spread of the lesions anywhere else. She had not had problems with herpes infections in the past.  She had no problems currently with diarrhea or weight loss.  Physical examination revealed no lesions on the skin and no scarring.  The diagnosis was recurrent herpes zoster eruptions.

An addendum to the May 2011 VA examination report, dated in October 2011, shows that following review of the Veteran's service treatment records (which showed one occasion of in-service treatment for a skin infection involving the left inner thigh), the examiner established a nexus to service.  The examiner added that the condition did not affect her ability to work and was not disfiguring.

A VA outpatient treatment record dated in July 2011 shows that the Veteran reported noticing a skin rash on both feet for the preceding few weeks after changing to a new soap or detergent.  Physical examination shows mild eczema with a few erythematous plaques.  The assessment was eczema after changing to a new soap and/or detergent.  No new medication was advised, only resume topical steroids with eucerine.

Having carefully considered the preponderance of the evidence prior to November 10, 2015, the Board finds that the assignment of a compensable disability rating is not warranted.  In this regard, examination of the Veteran did not reveal any lesions on the skin and no scarring, and the condition did not affect her ability to work and was not disfiguring.  As such, prior to November 10, 2015, the disability covered less than 5 percent of the entire body or exposed areas affected, and required no more than topical therapy during the preceding 12-month period warranting a noncompensable disability rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7815 (2017).

Beginning November 10, 2015

VA treatment records dated in November 2010 show that the Veteran reported to the emergency department at the Dallas VA Medical Center for treatment of a painful rash on the vagina and left lateral thigh and hip.  She was prescribed an oral antiviral medication and instructed to follow up with her primary care physician.

A VA examination report dated later in November 2015 shows that the Veteran was diagnosed with herpes zoster and herpes simplex.  A history as set forth above was provided.  The treatment in early November 2015 was noted.  The Veteran indicated that she had no lesions or outbreaks presently, but that she did have a faded rash.  There was no scarring or disfigurement of the head, face, or neck.  There were no skin neoplasms and no systemic manifestations due to any skin diseases.  She was said to have treated with systemic corticosteroids or immunosuppressive medication for six weeks or more, but not constantly.  There were no other systemic or topical medications used in the preceding 12 months.  There were no episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

Physical examination revealed that the disability affected less than five percent of total body area and none of the exposed area.  There were no active or cropping lesions of herpes zoster observed.  There was an approximately seven centimeter x five centimeter dry scaly hyperpigmented lesion noted at the left anterio-medial thigh; a 2.5 centimeter x 2.5 centimeter dry scaly hyperpigmented lesion noted at the left lateral hip (just inferior to lateral panty line); and a two centimeter x two centimeter dry scaly hyperpigmented lesion noted at the sacrum.  There were no erythema, pustules, or blisters.  The lesions did not follow dermatome pattern (herpes zoster follows dermatone pattern), rather the lesions appeared to be a dermatitis or eczematous type lesion.  The Veteran was noted to be unemployed, but that when she did work as a parking enforcement officer, during her outbreaks of zoster, her provider gave her three days off work due to pain.  The examiner added that the Veteran likely had genital herpes.

Having carefully considered the preponderance of the evidence from November 10, 2015, the Board finds that the currently assigned 30 percent disability rating is appropriate.  In this regard, the evidence of record shows that the Veteran required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period; and that less than five percent of the entire body was affected.  As such, the criteria for a 30 percent disability rating under Diagnostic Code 7815 are met.  The Veteran has not demonstrated that her disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Therefore, the criteria for the next higher 60 percent disability rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7815 (2017).  Moreover, there is no disfigurement of the head, face, or neck, and there are no scars that are considered disabling due to limitation of function of an affected part.  Additionally, while the Veteran has asserted that her outbreaks are painful, there were no findings of scarring with pain or tenderness on VA examination.

Additionally, the Board has considered the statements of the Veteran and her spouse as to the extent of her current symptoms.  They are certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As noted above, this is an initial rating case, and consideration has been given to additional "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the Veteran's disability warranted a disability rating different that that already assigned.

The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).








ORDER

An initial compensable disability rating for service-connected herpes simplex prior to November 10, 2015, and greater than 30 percent thereafter, is denied.




____________________________________________
B. T. KNOPE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


